Title: From George Washington to John Franklin, 28 December 1780
From: Washington, George
To: Franklin, John


                        
                            Sir
                            Head Quarters New Windsor 28th Decemr 1780
                        
                        Sir Henry Clinton has at length consented to the mutual establishment of Agents for prisoners, who are to
                            reside in New York, & at Lancaster in Pennsylvania or at such other place as the Bulk of the British prisoners may
                            be—Mr Pintard, who formerly acted as Agent for us in New York, has declined returning in that Capacity, as his family has
                            come out of the City, and he has made arrangements for settling himself in Jersey—Thinking that he, from his general
                            acquaintance, would be able to recommend a proper person for his successor, I applied to him for that purpose. He
                            mentioned you—and altho’ I have not the pleasure of a personal acquaintance with you, yet, from the favorable report of
                            all our prisoners independent of Mr Pintards recommendations, I should esteem it a happy event, if you would undertake the
                            business in question. You will go in, in an official Character, and consequently not liable to any ill usage or insults.
                            What Mr Pintard received for transacting the business I really do not know, but you will be intitled to the same. I shall
                            be glad of your Answer as soon as possible that if you incline to accept I may propose you to Sir Henry Clinton. I am
                            &c.

                    